                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK


IN THE MATTER OF THE APPLILCATION OF

DANIELLE LEONARD                                                            SPONSORING
                                                                            AFFIDAVIT
TO BE ADMITTED TO PRACTICE AS AN ATTORNEY



STATE OF NEW YORK             )
                              )ss:
COUNTY OF ERIE                )

       CATHERINE CREIGHTON, ESQ., being duly sworn, deposes and says:

       1.    I reside at 47 Windsor Avenue, Buffalo New York 14209 and maintain an office for

the practice of law at 1103 Delaware Avenue, Buffalo New York 14209.

       2.    I am an attorney at law, admitted to practice in the State of New York, Second

Judicial Department, I was admitted to practice in the United States District Court for the

Western District of New York on the 14th Day of December, 1994.

       3.    I have known the petitioner since we began working on this case together in the

summer of 2019 and under the following circumstances: Danielle Leonard and I represent the

same clients for purposes of this litigation, and the circumstances under which I know her are

professional and in the context of this case. We are also members of the same professional

organization of union-side lawyers, the Lawyers Coordinating Committee of the AFL-CIO.

       4.    I know the following about the petitioner’s moral character and fitness to be

admitted to practice in the Court: Danielle Leonard is a partner and union-side litigator at a

highly-regarded firm, Altshuler Berzon LLP. As reflected in her application, she is a long-

standing member in good standing of the Bar of California and of the bars of many federal courts



                                                -1-
around the County. I have no hesitation at all in recommending her to be admitted to practice

pro hac vice before this Court.



                                             /s/ Catherine Creighton
                                             Signature of Sponsoring Attorney


Sworn to before me this 4th day of September, 2019


/s/ Lynn R. Chilelli
Lynn R. Chilelli
Notary Public
State of New York Qualified in Erie County
My Commission Expires 9/5/2021




                                               -2-
